                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

JOE STEPHENS                                           CIVIL ACTION NO. 5:19-0944

VERSUS                                                 JUDGE TERRY A. DOUGHTY

PAUL J. CARMOUCHE, ET AL.                              MAG. JUDGE KAREN L. HAYES


                                            RULING

       This is a civil rights action brought by Plaintiff Joe Stephens (“Stephens”) against former

First Judicial District Attorney Paul Carmouche, Assistant District Attorney Carey D. Schimptf,

and the First Judicial District Court.

       Stephens has previously been barred from proceeding in forma pauperis because of his

numerous filings which have been dismissed as frivolous and/or for failure to state a claim.

       In this matter, Stephens paid his filing fee, and Magistrate Judge Hayes conducted an

initial review. On August 20, 2019, she issued a Report and Recommendation [Doc. No. 8]

which details Stephens’ filing of at least two prior complaints with this Court raising the same

claims. Both complaints were dismissed. Because the complaint in the instant case is

“duplicative and malicious,” the Magistrate Judge recommended dismissing it with prejudice.

       On August 27, 2019, the Clerk of Court received multiple filings from Stephens. He filed

an objection to the Report and Recommendation, which incorporated his amendment to the

complaint. [Doc. No. 9]. Additionally, he filed a Motion and a Request for an Order to

Withdraw. [Doc. No. 10]. In his motion, Stephens seeks a dismissal without prejudice, so he

can seek an attorney to represent him on his claims.
       Normally, under Federal Rule of Civil Procedure 41, a plaintiff may voluntarily dismiss

his action without prejudice prior to the time that a defendant answers. As this case was on

initial review, no defendant had been required to answer prior to the filing of Stephens’ motion.

       However, in this case, Stephens has had two previous opportunities to litigate his claims

in this Court. Therefore, it is not in the interest of justice to allow him to dismiss his case

without prejudice, so that he may later pursue malicious and duplicative filings. See 28 U.S.C. §

1915(e)(2)(B)(i). Accordingly, the Court ADOPTS the Report and Recommendation of the

Magistrate Judge, after a de novo review of the entire record, and his case will be dismissed with

prejudice.

       MONROE, LOUISIANA, this 28th day of August, 2019.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
